Opinions of the Colorado Supreme Court are available to the
        public and can be accessed through the Judicial Branch’s homepage at
          http://www.courts.state.co.us. Opinions are also posted on the
          Colorado Bar Association’s homepage at http://www.cobar.org.


                                                 ADVANCE SHEET HEADNOTE
                                                           December 7, 2020

                                    2020 CO 83

No. 19SA266, In the Matter of Ryan L. Kamada—Judicial Discipline—
Sanctions.

      In this judicial disciplinary proceeding, the Supreme Court considers the

recommendation     of   the   Colorado    Commission      on   Judicial   Discipline

(“Commission”) that now-former District Court Judge Ryan L. Kamada be

sanctioned by public censure for numerous violations of the Colorado Code of

Judicial Conduct that occurred while he was serving as a judicial officer.

      The Commission’s recommendation concluded that then-Judge Kamada’s

conduct violated the following provisions of the Code: Canon 1, Rule 1.1(A)

(requiring a judge to comply with the law), Rule 1.2 (requiring a judge to act in a

manner that promotes public confidence in the judiciary), Rule 1.3 (prohibiting

abuse of the prestige of judicial office); Canon 2, Rule 2.9 (prohibiting ex parte

communications), Rule 2.10 (prohibiting judicial statements on pending cases);

and Canon 3, Rule 3.5 (prohibiting the intentional disclosure of nonpublic judicial

information).
      The court concludes that the Commission properly found that then-Judge

Kamada’s actions violated numerous provisions of the Code of Judicial Conduct.

Had Kamada not already resigned his position, removal from office would have

been an appropriate sanction for his misconduct. Because he has resigned, the

court agrees with the Commission’s recommendation that Kamada should be

publicly censured.
                The Supreme Court of the State of Colorado
                2 East 14th Avenue • Denver, Colorado 80203

                                2020 CO 83

                   Supreme Court Case No. 19SA266
                    Original Proceeding in Discipline
       Colorado Commission on Judicial Discipline Case No. 19CJD121

                     In the Matter of Ryan L. Kamada

         Order re: Recommendation of the Colorado Commission on
            Judicial Discipline and the Imposition of Sanctions
                                  en banc
                              December 7, 2020


Appearing for the Colorado Commission on Judicial Discipline:
William J. Campbell, Executive Director
      Denver, Colorado

Attorney for Ryan L. Kamada:
Michael L. Bender
      Denver, Colorado




PER CURIAM.
¶1    In this judicial disciplinary proceeding, we consider the amended

recommendation      of   the   Colorado       Commission   on   Judicial   Discipline

(“Commission”) that now-former District Court Judge Ryan L. Kamada be

sanctioned by public censure for violations of the Colorado Code of Judicial

Conduct that occurred while he was serving as a judicial officer.

¶2    The Commission’s amended recommendation was based on a stipulation

and agreement between the Commission and Kamada, as well as records from the

criminal proceedings in the U.S. District Court for the District of Colorado, United

States v. Kamada, 1:20-cr-00174-WJM, and the Colorado attorney disciplinary

proceeding, People v. Ryan L. Kamada, 20PDJ057. The recommendation concludes

that then-Judge Kamada’s conduct violated the following provisions of the Code

of Judicial Conduct: Canon 1, Rule 1.1(A) (requiring a judge to comply with the

law), Rule 1.2 (requiring a judge to act in a manner that promotes public

confidence in the judiciary), Rule 1.3 (prohibiting abuse of the prestige of judicial

office); Canon 2, Rule 2.9 (prohibiting ex parte communications), Rule 2.10

(prohibiting judicial statements on pending cases); and Canon 3, Rule 3.5

(prohibiting the intentional disclosure of nonpublic judicial information).

¶3    Having now considered the full record, we conclude that the Commission

properly found that then-Judge Kamada violated numerous provisions of the

Code of Judicial Conduct. Had Kamada not already resigned his position, removal

                                          1
from office would have been an appropriate sanction for his misconduct. Because

he has resigned, we agree with the Commission’s recommendation that Kamada

should be publicly censured.

                        I. Facts and Procedural History
¶4    In June 2020, Kamada pled guilty in U.S. District Court to obstructing the

proceedings of a federal agency in violation of 18 U.S.C. § 1505 (2018).        His

sentencing hearing is scheduled for February 17, 2021.

¶5    In August 2020, Kamada conditionally admitted to misconduct in his

capacity as an attorney in a stipulation filed jointly with the Office of Attorney

Regulation Counsel, and the Presiding Disciplinary Judge ordered his disbarment.

The stipulation recited incidents in which Kamada, as an attorney serving as a

district court magistrate (from 2015 until his appointment as a district court judge

on January 8, 2019), violated the Colorado Rules of Professional Conduct, and

subsequent incidents in which he, as a judge, violated the Code of Judicial

Conduct.

¶6    The circumstances leading to his guilty plea in federal court and his

disbarment included a pattern of disclosing nonpublic, confidential information

to his friends while serving as a magistrate and later as a judge. For example, in

January 2019, during his first month as a district court judge, he disclosed details

of a divorce proceeding to his long-time friend, Geoffrey Chacon, and another


                                         2
friend in a text message declaring that the wife would be “free game tomorrow

night” and that the husband was keeping the family’s Mercedes. In another

matter, he sent his friends a photo of a father and child involved in a parenting

dispute, commenting “check out the dad in my trial today.” Further, on one

occasion, Chacon asked then-Judge Kamada to get him information about a person

being taken into custody by the FBI. Kamada responded to that request by

searching Colorado court records and, when he could not locate the case,

suggesting to Chacon that it was likely a federal matter.

¶7    In January 2019, Chacon texted Kamada that two drug dealers―one of

whom was Alberto Loya, an individual Kamada had been familiar with in high

school and through various community events―had been in an altercation.

Chacon commented that the other dealer was “high on coke.” Kamada replied

that Loya needed to “grow up” if he wanted “to play big boy stuff.” At the time,

it was widely believed in the community that Loya had been distributing illegal

drugs, including cocaine.

¶8    The incident that triggered the federal criminal prosecution, the attorney

disciplinary proceedings, and the commencement of this judicial disciplinary

proceeding involved a late-night request on April 23, 2019, for Kamada, as the on-

call district court judge, to issue a search warrant. The request for the warrant was

made by law enforcement officials in the Weld County Drug Task Force, which

                                         3
included both federal agents and local law enforcement personnel. The task force

was part of a federally controlled investigation of alleged drug trafficking by Loya.

Kamada was not provided a copy of the warrant but was advised that the person

named in the warrant was Loya.          Because of their school and community

connections, Kamada recused himself from issuing the warrant and referred the

matter to another judge.

¶9    The morning after the request for the warrant was made, Kamada reached

out to Chacon and told him to “stay away” from Loya. In prior conversations, he

had warned Chacon―who had recently been appointed as principal of a public

school―that associating with Loya could cause him problems.              In his plea

agreement, Kamada acknowledged that his disclosure to Chacon was

“inappropriate and reckless” and that he “should have foreseen” that Chacon

would alert Loya about the task force investigation. And, in fact, when the task

force members searched Loya’s home on May 15, 2019, they found no evidence

related to Loya’s suspected drug activities. However, subsequent investigations

ultimately led to the arrest and guilty pleas of both Chacon and Loya.

¶10   Then-Judge Kamada self-reported this misconduct to the Commission on

July 18, 2019, and voluntarily resigned from his position as a district court judge

on August 21, 2019.        The Commission’s initial investigation resulted in a

stipulation with Kamada for public censure of Kamada’s judicial misconduct.

                                         4
That stipulation focused only on Kamada’s conduct in revealing sensitive

nonpublic information about the task force investigation to Chacon, in violation of

Canon 1, Rule 1.2, and Canon 3, Rule 3.5, of the Code of Judicial Conduct.

¶11   When the Commission submitted its initial recommendation for public

censure to this court based on the stipulation, the facts and circumstances

established in the federal case and in the proceedings before the Presiding

Disciplinary Judge had not been disclosed by Kamada in his self-report and were

unknown to the Commission. In light of this missing information, some of which

was later publicly reported in the press, this court remanded the matter back to

the Commission for completion of the record. After completing the record, the

Commission again recommended public censure.

                                     II. Analysis
¶12   We begin by discussing our jurisdiction to consider this matter and the

applicable standard of review. We then proceed to address the appropriate

sanction for Kamada’s conduct, concluding that public censure is appropriate in

light of the fact that Kamada has already resigned his position.

                    A. Jurisdiction and Standard of Review

¶13   Article VI, section 23(3), of the Colorado Constitution entrusts matters of

judicial discipline to the Commission and, ultimately, to this court. Colo. Const.

art. VI, § 23(3)(f); see also Colo. R.J.D. 40 (providing that the decision of the supreme


                                           5
court, including such sanctions as may be ordered in a judicial disciplinary matter,

shall be final). Under Colorado’s rules governing judicial discipline, this court

must consider the evidence and the law and reach an ultimate conclusion about

appropriate sanctions, which may involve adopting a recommendation from the

Commission. See Colo. R.J.D. 40. If the Commission recommends adoption of a

stipulated resolution, “the Court shall order it to become effective and issue any

sanction provided in the stipulated resolution, unless the Court determines that

its terms do not comply with Rule 37(e) or are not supported by the record of

proceedings.” Id.

¶14   We will uphold the Commission’s findings of fact unless, after considering

the record as a whole, we conclude that they are clearly erroneous or unsupported

by substantial evidence. See In re Jones, 728 P.2d 311, 313 (Colo. 1986). We review

de novo the Commission’s conclusions of law. See id.

               B. Public Censure Is an Appropriate Sanction

¶15   In his initial self-report and his original stipulation with the Commission,

Kamada did not address the full extent of his violations of the Code of Judicial

Conduct. The stipulation focused only on the single incident in which he disclosed

nonpublic, confidential information to his friend regarding the search warrant and

the task force investigation of Loya. Thus, the Commission, in its amended

recommendation, appropriately looked beyond the stipulation to consider the

                                         6
entire record, including the criminal and attorney regulation proceedings. We

must do the same.

¶16   Upon our review of the entire record, we agree with the Commission’s

conclusion that Kamada violated numerous provisions of the Code of Judicial

Conduct. In particular, when he warned Chacon to stay away from Loya, Kamada

obstructed the proceedings of a U.S. agency, a violation of federal law. This

conduct violated Canon 1, Rule 1.1, which requires a judge to comply with the law.

Kamada’s repeated disclosures of nonpublic judicial information and his

interference with the federal investigation also violated the requirement that

judges “act at all times in a manner that promotes public confidence in the

independence, integrity, and impartiality of the judiciary.” Canon 1, Rule 1.2.

When Kamada searched nonpublic judicial records at his friend Chacon’s request,

he violated the prohibition in Canon 1, Rule 1.3, against abusing the prestige of his

judicial office. Kamada’s warning to Chacon that he should stay away from Loya

constituted a violation of Canon 2, Rule 2.9, prohibiting ex parte communications

about pending matters, and Rule 2.10, prohibiting any nonpublic judicial

statement that might substantially interfere with a fair trial.       And, finally,

Kamada’s communications over text message reflect numerous violations of

Canon 3, Rule 3.5, which prohibits judges from sharing nonpublic judicial

information.

                                         7
¶17     The Code of Judicial Conduct directs us, in fashioning an appropriate

sanction, to consider factors such as “the seriousness of the transgression, the facts

and circumstances that existed at the time of the transgression, the extent of any

pattern of improper activity, whether there have been previous violations, and the

effect of the improper activity upon the judicial system or others.” Colo. C.J.C.,

Scope ¶ 6. Here, we acknowledge that prior to the matters now before us, Kamada

had not been subject to any judicial or attorney disciplinary proceedings and that

his violations in this case were not motivated by a desire for personal financial

gain.   Nonetheless, the violations in this case are very serious.       Then-Judge

Kamada’s pattern of reckless disregard for confidential information undermined

his office and the public’s confidence in the judiciary.       In fact, his behavior

interfered with a multiagency law enforcement operation and resulted in a

criminal conviction in federal court.

¶18     In light of these serious violations of the Code of Judicial Conduct, removal

from office would be an appropriate sanction if Kamada was still serving as a

district court judge. Because he resigned his office in August 2019, however, we

conclude that the public censure recommended by the Commission is the

appropriate sanction for Kamada’s misconduct.




                                          8
                         III. Imposition of Sanctions

¶19   For the foregoing reasons, the Court hereby PUBLICLY CENSURES now-

former Judge Ryan L. Kamada for his violations of Canon 1, Rule 1.1, Rule 1.2, and

Rule 1.3; Canon 2, Rule 2.9 and Rule 2.10; and Canon 3, Rule 3.5, of the Colorado

Code of Judicial Conduct.

IT IS SO ORDERED.




                                        9